                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                 No. 1:19-cv-341-DSC

COREY JARVIS,                    )
                                 )
                    Plaintiff,   )
                                 )
             v.                  )
                                 )            CONSENT ORDER
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                    Defendant.   )
     THIS ACTION being submitted to the Court for entry of a Consent Order; and it appearing

that the parties have agreed that the Commissioner of Social Security should pay the sum of

$3,150.00 in full and final settlement of all claims arising under the Equal Access to Justice Act

(“EAJA”). See 28 U.S.C. § 2412(d).

       It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff the

sum of $3,150.00 in attorney fees in full satisfaction of any and all claims arising under EAJA,

and upon the payment of such sum this case is dismissed with prejudice. If the award to Plaintiff

is not subject to the Treasury Offset Program, payment will be made by check payable to Plaintiff’s

counsel Charlotte Hall, and mailed to her office at P.O. Box 58129, Raleigh, North Carolina 27658,

in accordance with Plaintiff’s assignment to his attorney of his right to payment of attorney’s fees

under the EAJA. If the payment is subject to offset, then any remaining fee will be made payable

to Plaintiff and mailed to Plaintiff’s counsel’s office address.

       SO ORDERED.
                                   Signed: May 29, 2020




                                                  1



          Case 1:19-cv-00341-DSC Document 16 Filed 05/29/20 Page 1 of 1
